Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an air guiding duct disposed above said storage container in a height direction of the ice maker”, “the air stream exiting from said opening of said air guiding duct flows along an outer side of a first side wall of said storage container and an outer side of a bottom wall of said storage container and an outer side of a second side wall of said storage wall, wherein said bottom wall is opposite said opening of said storage container that is accessible from above”, “first lateral duct wall and said roof wall are a single-piece duct part”, “air guiding duct, in the width direction of the ice maker, is arranged to overlap in portions in an overlapping area with said opening of said storage container” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the claims recite “said air guiding duct having at least one first opening that is open towards the bottom” renders the clam indefinite because it is unclear what structure is associated with the bottom. Clarity is advised.
Claim 11 recites “a fan” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claim 15 recites “a household cooling appliance” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claims 2-10, 12-14 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et (US 20080295539) in view of Shaha et al (US 20100180608).
Regarding claims 1 and 16, An teaches an ice maker (40) for mounting into a household cooling appliance (10), the ice maker comprising: a storage container (80) for ice, said storage container having an outer side (exterior of 80, fig. 2) and an opening accessible from above (Fig. 2); a fan (23) for generating an air stream in the ice maker (paragraph 0038); an air guiding duct (annotated Fig. 5) disposed above said storage container in a height direction of the ice maker (Fig. 5), said air guiding duct being bounded by a first lateral duct wall (61a) that is oriented in the depth direction of the ice maker and extends in the height direction (Figs. 1 and 5), and said air guiding duct being bounded by a second duct wall (50), being a roof wall (Fig. 5); said air guiding duct having at least one first opening (65a, 57a) that is open towards the bottom to enable an air stream streaming in the air guiding duct to escape towards the bottom from said air guiding duct (air flow, Fig. 5, paragraph 0048), wherein said at least one first opening of said air guiding duct is offset in a width direction of the ice maker (Fig. 5) so that the air stream exiting from said at least one first opening of said air guiding duct flows along said storage container on the outer side.

    PNG
    media_image1.png
    578
    687
    media_image1.png
    Greyscale

	An teaches the invention as described above but fails to explicitly teach so that the air stream exiting from said at least one first opening of said air guiding duct flows along said storage container on the outer side.
However, Shaha teaches so that the air stream exiting from said at least one first opening (airflow into 400, Fig. 4) of said air guiding duct flows along said storage container on the outer side (400, paragraph 0038, Fig. 4) to provide an ice storage bin having structures for effectively improving the circulation of a cooling fluid around the ice storage bin and maintaining the ice storage bin at a proper temperature.

Regarding claim 2, the combined teachings teach the air stream exiting from said opening of said air guiding duct flows along an outer side of a first side wall of said storage container and an outer side of a bottom wall of said storage container and an outer side of a second side wall of said storage wall, wherein said bottom wall is opposite said opening of said storage container that is accessible from above (paragraph 0038, Fig. 5 of Shaha).
Regarding claim 3, the combined teachings teach at least said first lateral duct wall and said roof wall are configured to guide the air stream in said air guiding duct in the depth direction of the ice maker (Fig. 5 of An).
Regarding claim 4, the combined teachings teach said first lateral duct wall and said roof wall are a single-piece duct part (understood 60a, 61a, and 50 of An would be a single non-separable piece).
Regarding claim 5, the combined teachings teach said first lateral duct wall is curved, at least in portions thereof, in an arch shape (61a curved lower half, Fig. 5 of An). 
Regarding claim 6, the combined teachings teach said first lateral duct wall, viewed in the depth direction, is curved in a rear half of a length thereof towards the interior of the ice maker (61a curved lower half, Fig. 5 of An).
Regarding claim 7, the combined teachings teach said air guiding duct comprises a second lateral duct wall (57 of An), which bounds said air guiding duct at a side opposite said first lateral duct wall (Fig. 5 of An)
Regarding claim 8, the combined teachings teach an outer housing wall (55 of An) forming said second lateral duct wall.
Regarding claim 9, the combined teachings teach said roof wall comprises a contact flange (unnumbered flange between 55 and 57, Fig. 5 of An) in direct contact with said second lateral duct wall (Fig. 5).
Regarding claim 10, the combined teachings teach said air guiding duct comprises a rear end (right side of 61a of An) and an opposite front end (left side of 61a of An), and said air guiding duct is narrowed from the rear end towards the front end (arrowing at right side of 61a of An).
Regarding claim 13, the combined teachings teach said air guiding duct, in the width direction of the ice maker (Fig. 5 of An), is arranged to overlap in portions in an overlapping area with said opening of said storage container (Figs. 2-3, 5 of An), wherein said air guiding duct includes a bottom wall (65 of An), by which the opening of the storage container is covered from the top in the overlapping area (Figs. 2, 5 of An).
Regarding claim 14, the combined teachings teach said at least one first opening of said air guiding duct is formed in said bottom wall (65a, Fig. 5 of An), and in the width direction is arranged external to the overlapping area (Figs. 2-3, 5 of An).
Regarding claim 15, .
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et (US 20080295539) in view of Shaha et al (US 20100180608) and in further view of Song et al (US 20180231294).
Regarding claim 11, the combined teachings teach the invention as described above but fails to explicitly teach a driving unit, which includes a housing and a fan arranged in said housing and configured to generate the air stream, wherein said air guiding duct is connected with a rear end to said housing.
However, Song teaches a driving unit (123), which includes a housing (outlined area with 123 and 126) and the fan (126) arranged in said housing and configured to generate the air stream (arrows, Fig. 4), wherein said air guiding duct (125) is connected with a rear end to said housing (Fig. 4) to efficiently prevent ice in the ice container from melting.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of the combined teachings to include t a driving unit, which includes a housing and a fan arranged in said housing and configured to generate the air stream, wherein said air guiding duct is connected with a rear end to said housing in view of the teachings of Song to efficiently prevent ice in the ice container from melting.
Regarding claim 12, it is noted that claim 12 contains a product by process limitation as represented by the recitation “a stick connection”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo (US 20160370078) teaches air flowing external to the ice bank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763